                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


VENETTA WILLIAMS              o/b/o   L.K.D.    §
(minor child),                                  §
                                                §   CIVIL ACTION NO. 6:17-CV-00673-RAS
                                                §
                Plaintiff,                      §
                                                §
v.                                              §
                                                §
NANCY A. BERRYHILL, ACTING                      §
COMMISSIONER, SOCIAL SECURITY                   §
ADMINISTRATION,                                 §
                                                §
                                                §
                Defendant.
                                                §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       On November 29, 2017, Plaintiff initiated the above entitled and numbered civil action

pursuant to the Social Security Act, Section 205(g) for judicial review of the Commissioner’s

denial of Plaintiff’s application for Social Security benefits. The case was referred to United

States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On May 22, 2019, the

Magistrate Judge issued a Report and Recommendation (“Report”) concluding that the decision

of the Commissioner should be affirmed and the action be dismissed with prejudice. Docket No.

21. No objections have been timely filed. Therefore, the Court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       It is accordingly ORDERED that the decision of the Commissioner is AFFIRMED and

Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE.


            .      SIGNED this the 17th day of June, 2019.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE
